*587MEMORANDUM **
The state court could reasonably conclude that the constitutional errors at trial were harmless. Yancey therefore can’t make the more difficult showing of prejudice required on collateral review. See Fry v. Pliler, 551 U.S. 112, 119-20, 127 S.Ct. 2321, 168 L.Ed.2d 16 (2007). State courts do not have to follow the federal procedural rule on severance, see Collins v. Runnels, 603 F.3d 1127, 1131-32 (9th Cir.2010), and we don’t review whether the trial court’s evidentiary rulings were proper under state law, see Estelle v. McGuire, 502 U.S. 62, 67-68, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.